DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 7/8/2022.
Claims 21, 28, 31, 36, and 39-42 have been amended.
Claim 26 has been canceled.
Claims 43 and 44 are new claims.
Claims 21-25 and 27-44 are pending.
Response to Arguments
Claim Objections
Due to the amendments filed 7/8/2022, the objection of claim 28 has been withdrawn.
Rejections under 35 U.S.C. 112
No amendments nor arguments have been provided to address the issues discussed in the rejections under 35 U.S.C. 112(a) and (b); therefore, the rejections of the claims under 35 U.S.C. 112(a) and (b) have been maintained.
Advisory Action Arguments
On pages 9-10 of the Remarks filed 7/8/2022, the Applicant contends that the Applicant’s disclosure teaches an “evacuation position” in paragraph 44 of the specification, which recites “emergency navigation lane configuration 700 has all virtual navigation lanes directed towards building exit 614.” Specifically, the Applicant contends that a robot exiting a building in an emergency supports the claimed “evacuation position,” where the evacuation position may be interpreted as any position outside the building.
The Examiner accepts this interpretation. Given the term “evacuation position” has not been used in the Applicant’s specification, the term may be broadly interpreted as simply a route, which inherently provides a destination, in light of the arguments, and a broader application of the current prior art may be reasonable.
Rejections under 35 U.S.C. 103
On pages 10-14 of Remarks, the Applicant contends that determining and avoiding a person involved in an emergency does not teach changing a first travel path to a second travel path leading to an evacuation position. The Applicant further contends that the Office’s assertion that an evacuation position can be a path is logically untenable and inconsistent with the specification and claim language, because a path is not a position.
The Examiner respectfully disagrees, in light of the Applicant’s disclosure of “evacuation position,” discussed in the above paragraphs under “Advisory Action Arguments.” Specifically, the term “evacuation position” is not used in the Applicant’s disclosure. The closest possible disclosure of an “evacuation position” has been confirmed by the Applicant as being that of Figure 7, where the robot takes an emergency navigation lane configuration 700, so as to navigate towards building exit 614, as described in paragraph [0044] of the specification filed 5/5/2020. The disclosure does not indicate that the robot is navigating to a particular “evacuation position,” only that the robot is exiting the building. Just as the Applicant contends that the “evacuation position” may be broadly interpreted as any position outside of the building, the prior art may therefore reasonably teach the “evacuation position” as any position along path 804. However, Pinter teaches the more narrow interpretation of “evacuation position” contended by the Applicant. Specifically, not only is it inherent that path 804 provides a destination, as is depicted in Figure 8 of Pinter, but Pinter also explicitly discloses that the robot moves out of the high-traffic area via path 804, so as to wait until the people have passed in ¶0069-0070; therefore, it is clear that the robot is stopping at an “evacuation position” after traversing path 804. Additionally, Pinter discusses determining to navigate to “other locations” for getting out of the way in the last line of ¶0070; therefore, it is implied by Pinter that path 804 led to a particular determined location.
On page 11 of Remarks, the Applicant contends that the mere switching of a path in Pinter does not equate to changing a first path to a second travel path, the second travel path leading to an evacuation position. The Applicant further provides an example in which the emergency is a burning building, where one would never say “I moved out of the way of a person or object A, but remained in the building. Therefore, I am in an evacuation position,” and thus, the Applicant contends that interpreting “evacuation position” as “any position” is not reasonable.
The Examiner respectfully disagrees. The common definition of the term “evacuation” is to withdraw from a place, usually for protection. The Applicant is incorporating too much meaning into the term “evacuation position” than would be reasonable to one of ordinary skill in the art. Further, it should be noted that “evacuation position” is not a term that is defined or even recited in the Applicant’s specification; therefore, one of ordinary skill in the art can only interpret this term in light of its common definition. Pinter reasonably teaches the “evacuation position” as the location for getting out of the way in situations where people are passing and/or involved in an emergency, as described in ¶0069-0070, where robot 100 changes its planned path 802 to path 804, just as the claim language recites a change from a “first travel path” to a “second travel path.” There are no claim limitations involving the process of exiting a building as being associated with an “evacuation position.”
On page 12 of Remarks, the Applicant contends that Mead does not teach any type of evacuation and thus does not teach the claimed change from a first travel path of a robot to a second travel path, where the second travel path leads to an evacuation position.
The Examiner agrees. Mead is not applied to teach this claimed feature.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29, 36-38, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites that the second travel path includes a third lane assigned to robots and separate from the second lane assigned to humans, and wherein the at least one processor is to vary at least one of the first or second lanes in response to the notification of the emergency. There is no support for this claimed feature in which a separate “third lane” is provided as the second travel path, in light of the limitations defined by independent claim 21. Specifically, claim 21 recites:
…determine a first travel path of the robot based on the classification of the object, a map of the environment and security settings, the security settings to identify an area the robot is forbidden to enter, the at least one processor to determine the first travel path to avoid the area, wherein the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans, and 
change the first travel path to a second travel path in response to a notification of an emergency.
According to the limitations of claim 21, the “first travel path” includes the “first lane” for the robot, the “second travel path” is for the robot in response to an emergency notification, and the “second lane” is for humans. Claim 27 defines the “second travel path” as including a “third lane” for robots. 
The specification filed 5/5/2020 describes the change in direction for navigating the robot lane and human lane during an emergency operating condition, so as to be directed towards building exit 614 in paragraphs [0043] to [0044], with respect to Figures 6 and 7. There is no separate “third lane” for the second travel path. In response to a notification of the emergency, the directions of the existing lanes are changed, and an additional lane is not generated. 
Claim 36 is rejected under 35 U.S.C. 112(a) for similar reasons. 
Claim 29 recites that the at least one processor is to change an assignment of the first lane to humans in response to the notification of the emergency. There is no disclosure of this feature in the specification or originally filed claims. 
Claim 38 is rejected under 35 U.S.C. 112(a) for similar reasons.
Claim 44 has been added as a new claim and recites that the evacuation position corresponds to a room that is separate from the first travel path; however, the Examiner is unable to find disclosure to support this feature, especially in light of the Applicant’s arguments provided in the Remarks regarding an “evacuation position.” The closest possible disclosure of an “evacuation position,” as confirmed by the Applicant in the Remarks filed 7/8/2022, may be that of Figure 7, where the robot takes an emergency navigation lane configuration 700, so as to navigate towards building exit 614, as described in paragraph [0044]. There is no disclosed “evacuation” in regards to separate rooms. While the disclosure provides support for a navigation map with separate rooms with different security settings in paragraphs [0038-0039], there is no “evacuation” to one of these rooms in response to an emergency. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29, 36-38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted step is that the second lane is configured by the processor as part of the navigation maps for the robot. Specifically, independent claim 21 simply recites the limitation of the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans, and claim 27 recites that the at least one processor is to vary at least one of the first or second lanes in response to the notification of the emergency. It would be unreasonable for one of ordinary skill in the art to interpret the “second lane” of claim 21 as capable of being varied by the processor in the limitation of claim 27. A step is required in which the “second lane” is determined by the processor, so as to be capable of being varied by the processor in claim 27. Claim 21 merely claims the assignment of a second lane to humans. Under the broadest reasonable interpretation of the claim language, this step may be performed by a human.
Claim 36 is rejected under 35 U.S.C. 112(b) for similar reasons.
Claim 40 has been amended to recite the means for processing is to determine the first and second lanes of the first travel path. This claimed feature is difficult to interpret in light of the preceding limitations, and it seems as if there may be omitted steps, in light of the disclosure. Specifically, the specification describes the travel path of a robot as including multiple lanes in paragraph [0030], where the robot may enter a portion of an environment to rescue a human, as described in paragraph [0031], where separate lanes are provided for humans and robots, as described in paragraph [0042]. If this disclosed feature is what the limitation of claim 40 is attempting to claim, then additional steps for including the second lane in the first travel path are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-25, 27-31, 33-41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2015/0088310 A1), hereinafter Pinter, in view of Mead et al. (US 2014/0222206 A1), hereinafter Mead.
Claim 21
Pinter discloses the claimed robot (i.e. robot 100, depicted in Figure 1) comprising: 
a body (see Figure 1, depicting the “body” of robot 100); 
a motor to move the body in an environment (see at least ¶0019, regarding the motors associated with base 102 of robot 100); 
wireless communication circuitry (i.e. communication system 208 in Figure 2, described in ¶0023 as being part of the components of the robot 100 in Figure 1); 
at least one sensor (i.e. object detection system 206) carried by the body, the at least one sensor to output at least one signal corresponding to an object in the environment (see at least ¶0035-0036); 
a storage device carried by the body (see at least ¶0100-0101); and 
at least one processor (see at least ¶0023, with respect to the various components in Figure 2) carried by the body, the at least one processor to execute instructions to: 
classify the object based on the at least one signal from the at least one sensor and object profile data (see at least ¶0034-0036, regarding object detection system 206 uses a variety of sensors  to detect information about the environment and is configured to discern a human from other objects), 
determine a first travel path (e.g., planned pathway 802 in Figure 8) of the robot based on the classification of the object, a map of the environment and security settings (see at least ¶0044-0051, regarding that the social path component 302 creates paths based on the detected presence of a human with the consideration of lockout zones that are specified for particular objects, situations, and/or locations, where the robot is navigated according to the work area provided by the map component 210, as described in ¶0038-0040; ¶0072, regarding that the status determination component 306 determines the current status, so as to make changes in restrictions), the security settings to identify an area the robot is forbidden to enter (i.e. lockout zone, which may be defined as buffers associated with people/objects and/or an entire room, as described in ¶0074), the at least one processor to determine the first travel path to avoid the area (see at least ¶0048, the social path component 302 causes the robot to avoid traveling through the lockout zone 404), and -2-U.S. Serial No. 16/867,168 Preliminary Amendment 
change the first travel path to a second travel path (e.g., path 804 in Figure 8) in response to a notification of an emergency (see at least ¶0069-0070, with respect to the example provided in Figure 8, regarding that in response to determining an emergency, the robot is controlled to follow other path 804, instead of its normal planned path 802; ¶0073, regarding that the robot may be configured to violate social protocols in response to receiving an emergency situation), the second travel path leading to an evacuation position (see ¶0069-0070, with respect to Figure 8, regarding that the robot 100 follows path 804 to get out of the way for a short amount of time until the intersection or hallway has cleared, where the path is associated with a particular location for getting out of the way). It is clear that the robot is waiting at a particular location (i.e. “evacuation position”) in response to the emergency situation discussed in ¶0069.
Pinter further discloses that the robot stays to the right side of a pathway in response to detecting a human as is common in some cultures (see ¶0044) but does not specifically disclose that the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans. However, it would be obvious to modify Pinter to assign specific lanes to robots and humans, given that Pinter controls the robot to traverse a particular lane so as to not interfere with human travel.
Mead discloses a robot 10 of a plurality of robots (see Figure 2), similar to the robot taught by Pinter. Mead further discloses a path of travel for the robot (similar to the first travel path taught by Pinter) includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans (see at least ¶0132). The “second lane assigned to humans” may be reasonably taught by the area of the hallway that is not the designated robot lane.
Since the systems of Mead and Pinter are directed to the same purpose, i.e. robot navigation with respect to restricted areas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pinter, such that the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans, in the same manner that Mead provides a path of travel for the robot that includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans, with the predictable result of allowing the robot to get to a location quickly along a crowded hallway (¶0132 of Mead).
Claims 23 and 33
Pinter further discloses that the at least one processor is to classify the object in a first object classification or in a second object classification, and wherein the first object classification corresponds to humans and the second object classification corresponds to non-human objects (see at least ¶0036, regarding the discerning of humans from other objects; ¶0054, regarding the further classification of detected people).
Claims 24 and 34
Only one of the “first object classification” or “second object classification” is required to be taught by claim 23, from which claim 24 depends; therefore, the limitation that the second object classification corresponds to robots is not required to be taught by prior art. However, in order to advance prosecution, it would be obvious to incorporate robots into the “other objects” that are discerned from humans in ¶0036.
Claims 25 and 35
Pinter further discloses that the at least one processor is to set an emergency level of the robot in response to the notification of the emergency (see at least ¶0073-0074, regarding the adjustment of navigational settings and violation of social protocols in response to receiving an indication of an emergency).
Claims 27 and 36
Due to the issues discussed in the rejections of claims 27 and 36 under 35 U.S.C. 112(a) and (b), prior art is applied liberally to the limitations of claims 27 and 36.
Pinter discloses the second travel path (see at least ¶0069-0070, with respect to the example provided in Figure 8, regarding that in response to determining an emergency, the robot is controlled to follow other path 804, instead of its normal planned path 802; ¶0073, regarding that the robot may be configured to violate social protocols in response to receiving an emergency situation), as discussed in the rejection of claim 21. The “second travel path” of Pinter may be reasonably interpreted as a third lane assigned to robots, given that the emergency path is a particular path that the robot is controlled to travel. However, if this feature is not clearly inherently taught by Pinter, Mead may be applied in combination with Pinter, similarly to its combination in claim 21, such that a path of travel for the robot (similar to the second travel path taught by Pinter) includes a third lane assigned to robots and separate from the second lane assigned to humans (see at least ¶0132). The “second lane assigned to humans” may be reasonably taught by the area of the hallway that is not the designated robot lane.
As discussed in the rejection of claim 21, Pinter further discloses that the “first travel path” is changed to the “second travel path,” and therefore, it may be interpreted that the “first lane” is also changed to the “second lane,” thus, Pinter further discloses that the at least one processor is to vary at least one of the first or second lanes in response to the notification of the emergency.
Claims 28 and 37
Due to the issues discussed in the rejections of claims 27 and 36 under 35 U.S.C. 112(a) and (b), prior art is applied liberally to the limitations of claims 28 and 37.
As discussed in the rejection of claim 21, Pinter discloses a change in direction in response to the notification of the emergency, where planned path 802 is changed to path 804, depicted in Figure 8; therefore, Pinter further teaches that the at least one processor is to change a direction of the at least one of the second or third lanes in response to the notification of the emergency.
Claims 29 and 38
Due to the issues discussed in the rejections of claims 27, 29, 36, and 38 under 35 U.S.C. 112(a) and (b), prior art is applied liberally to the limitations of claims 29 and 38. 
Pinter further discloses that the robot stays to the right side of a pathway in response to detecting a human (see ¶0044); therefore, it is clear that the robot adjusts its path to allow for the human to instead move into its path, thus further teaching that the at least one processor is to change an assignment of the first lane to humans in response to the notification of the emergency.
Claim 30
Pinter further discloses that the second travel path enters the area the robot is forbidden to enter (see at least ¶0073, regarding that the robot may be configured to violate social protocols in response to receiving an emergency situation, where social protocols include avoiding lockout zones, as described in ¶0048-0051).
Claim 31
The combination of Pinter and Mead discloses the claimed non-transitory computer readable medium (see at least ¶0104) comprising instructions, which, when executed, cause at least one processor of a robot to perform the method discussed in the rejection of claim 21.
Claim 39
The combination of Pinter and Mead discloses the claimed apparatus (see at least Figure 1), as discussed in the rejection of claim 21.
Claim 40
See the rejection of claim 40 under 35 U.S.C. 112(b) regarding issues with this limitation. Prior art cannot be reasonably applied.
Claim 41
Pinter further discloses that the means for classifying is to determine whether an object is a human or a non-human object (see at least ¶0036, regarding the discerning of humans from other objects; ¶0054, regarding the further classification of detected people).
Claim 44
Pinter further discloses that the evacuation position corresponds to a room that is separate from the first travel path in the depiction of paths 802 and 804 as being separated by a set of doors in Figure 8. Specifically, the “evacuation position” represented by the destination of path 804 is provided in a space that is separated from another space by a set of doors, where path 802 is provided in a space separate from the “evacuation position” associated with path 804. If a “room” cannot be inherently gleaned from the space that is separated from the hallway by a set of doors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the space of Pinter, in light of Official Notice, to be a room, as rooms are commonly known to be separated from other spaces using doors.
Claims 22, 32, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of Mead, and in further view of a different scenario described in Pinter, with respect to Figure 6.
Claims 22 and 42
While the example provided in Figure 8 of Pinter defines the “second travel path” as avoiding an area having traffic, it would be reasonable to use various scenarios of Pinter to teach that the at least one processor is to determine the first travel path of the robot to avoid an area having traffic.
Specifically, Pinter discloses that under normal operation, the robot traverses paths that avoid lockout zones (see ¶0048-0049), where a lockout zone is defined by a radius 404 around a person 402 in Figure 4, and the robot further avoids areas between multiple people 402 in Figure 6, i.e. group conversation rule (see ¶0059-0060). Therefore, under situations where there are a plurality of people (i.e. an area having traffic) with associated lockout zones, the at least one processor is to determine the first travel path of the robot to avoid an area having traffic. Pinter further discloses that when there is a notification of an emergency, the robot may violate the group conversation rule by traveling between two humans having a conversation (see ¶0073), in accordance with the second travel path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Pinter, such that the at least one processor is to determine the first travel path of the robot to avoid an area having traffic, in the same way that the robot of Pinter traverses paths that avoid lockout zones under normal operation, where a lockout zone is defined by a radius around a person, and the robot further avoids areas between multiple people, with the predictable result of being able to avoid disturbing people in a conversational group (¶0059 of Pinter).
Claim 32 
Pinter is applied to the limitations of claim 32 similarly to the rejections of 22 and 42. Additionally, it would be obvious to one of ordinary skill in the art to avoid two separate areas that combine scenarios of Pinter.
Specifically, Pinter discloses that under normal operation, the robot traverses paths that avoid lockout zones (see ¶0048-0049), where a lockout zone is defined by a radius 404 around a person 402 in Figure 4, and the robot further avoids areas between multiple people 402 in Figure 6, i.e. group conversation rule (see ¶0059-0060). Therefore, under situations where there are a plurality of people (i.e. an area having traffic corresponding to humans) with associated lockout zones, the instructions cause the at least one processor to determine the first travel path of the robot to avoid a second area having traffic corresponding to humans. Pinter further discloses that when there is a notification of an emergency, the robot may violate the group conversation rule by traveling between two humans having a conversation (see ¶0073), in accordance with the second travel path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Pinter, such that the instructions cause the at least one processor to determine the first travel path of the robot to avoid a second area having traffic corresponding to humans, in the same way that the robot of Pinter traverses paths that avoid lockout zones under normal operation, where a lockout zone is defined by a radius around a person, and the robot further avoids areas between multiple people, with the predictable result of being able to avoid disturbing people in a conversational group (¶0059 of Pinter) in addition to particular objects, situations, and/or locations (¶0051 of Pinter).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of Mead, and in further view of Dorst et al. (US 6,604,005 B1), hereinafter Dorst.
Claim 43
Pinter does not further disclose that the evacuation position corresponds to an outside of a building. However, Pinter depicts the destination of path 804 as leading to a position outside of a set of doors in Figure 8 and further discloses an alternative embodiment in which another location that is more ideal for getting out of the way is determined, so as to cause the robot to navigate to the other location (see ¶0070); therefore, it would be reasonable to modify the location that is reached by path 804 to be a location outside of a building when it is determined to be more ideal, e.g., when the only location available to get out of the way is outside of the building.
For example, Dorst discloses the scenario in which a path planner identifies a route for emergency exits from a building (see col. 16, lines 34-44), where a path generated by the path planner may be provided to a robot or emergency vehicle for navigation (see col. 16, lines 11-33). Therefore, under the condition that the reason for the fast pace of the people moving down the hallway in the identified emergency of Pinter (see ¶0069) is due to a fire, as described in Dorst (see col. 16, lines 34-44), it would be reasonable to modify the other location of Pinter (see ¶0070) to be outside of the building via an emergency exit.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evacuation position of Pinter, so as to correspond to an outside of a building, in light of Dorst, with the predictable result of providing a route for navigation away from a fire (col. 16, lines 11-13 of Dorst) which would be a more ideal location (¶0070 of Pinter).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661